Blandford, Justice.
In this case, Smith obtained a j udgment against Wo fiord; execution issued and certain land was- levied upon, to which Dobbins interposed a claim. On the trial of the claim case, the jury rendered a verdict in favor of the plaintiff in execution, finding $800 worth of the land levied on subject to thefi.fa. The claimant moved for anew trial, on several grounds. A new trial was granted by the, court.
This was the first grant of a new trial in this case. The testimony was conflicting as to whether the property was subject or not. The court was not satisfied with the verdict and granted a new trial. We do not think he abused the discretion which the law vested in him; and the judgment is affirmed.